Citation Nr: 1626640	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides while in service, and/or as secondary to service-connected posttraumatic stress disorder (PTSD), hepatitis C, and/or diabetes mellitus.

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hypertension, to include as due to exposure to herbicides while in service, and/or as secondary to service-connected posttraumatic stress disorder (PTSD), hepatitis C, and/or diabetes mellitus.

3.  Entitlement to an initial increased rating in excess of 50 percent for PTSD.

4.  Entitlement to an initial increased rating in excess of 60 percent for hepatitis C.

5.  Entitlement to a total disability rating based upon individual unemployability based on service-connected disabilities (TDIU).

6.  Entitlement to an earlier effective date for hepatitis C.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969.  He had service in Vietnam from July 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, August 2012, and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for a heart disorder and hypertension, entitlement to an increased disability rating for PTSD and hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was denied in a March 2009 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence received since the final March 2009 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran filed an application to reopen a claim for service connection for hepatitis C on August 13, 2010.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).
 
2.  The evidence received subsequent to the March 2009 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date prior to August 13, 2010, for hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the effective date issue on appeal, in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Id.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA medical records are associated with the claims file.  There is no indication in the record that additional evidence relevant to the effective date issue decided herein is available and not part of the claims file. The effective date assigned herein is based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

With regard to the Veteran's hypertension claim, in the decision below, the Board has reopened the claim for service connection for hypertension, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.


Law and Analysis

I.  Hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO initially denied the Veteran's claim for service connection for hypertension in a September 2004 rating decision.  The RO noted that the evidence failed to establish that the current hypertension was linked to service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal nor submit evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Therefore, the September 2004 rating decision is final.

The RO then again denied the Veteran's claim for service connection for hypertension in a March 2009 rating decision.  The RO noted that the evidence submitted since the September 2004 decision was not new and material.  The Veteran was notified of the decision and his appellate rights, but he did not appeal nor submit evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Therefore, the March 2009 rating decision became final.

The Veteran filed an application to reopen his claim for service connection for hypertension in August 2010.  The RO issued a rating decision in February 2011; again denying the Veteran's hypertension claim due to a lack of new and material evidence, which the Veteran timely appealed.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The Board notes that since the March 2009 decision, the RO granted service connection for diabetes mellitus in a June 2014 rating decision.  The evidence received since the final March 2009 rating decision also includes testimony by the Veteran that his hypertension may be related to his service-connected diabetes mellitus, PTSD or hepatitis C.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for hypertension.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  

II.  An Earlier Effective Date for Hepatitis C

The Veteran seeks an effective date earlier than August 13, 2010, for the award of service connection for hepatitis C.  He contends that VA did not properly assess military and medical records in connection with his claim.

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

The Veteran initially filed a claim for service connection for hepatitis C in December 2008.  The claim was denied in a March 2009 rating decision.  The Veteran was notified of this decision, however, he did not appeal the decision or submit any additional evidence within one year of that decision.  Thus, the March 2009 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

On August 13, 2010, the Veteran filed a claim to reopen his hepatitis C claim.  Although the claim was initially denied in a February 2011 decision, the Veteran appealed that denial and his claim was then granted in an August 2012 rating decision.  A 60 percent rating was assigned for his hepatitis C with an effective date of August 13, 2010, the date he filed to reopen the hepatitis C claim. 

As noted above, the rating decision of March 2009, which denied entitlement to service connection for hepatis C, is final.  No communication or other evidence noting an intent to file a claim for service connection for hepatitis C was received from the time of the final March 2009 decision up until the time of the Veteran's August 2010 application to reopen his claim.  As the date of claim is later than the date entitlement arose, an earlier effective date for hepatitis C cannot be assigned.

In reaching this determination, the Board has taken into consideration the Veteran's statements and testimony.  However, after review of the evidence of record, there is no additional evidence that assists the Veteran with his earlier effective date claim.  And the Veteran's statements, that the VA did not properly assess medical records in connection with his claim, do not constitute a legal basis for the assignment of an earlier effective date in light of the law.  There is simply no legal entitlement to an earlier effective date for the award of service connection for the Veteran's hepatitis C.  As such, the Veteran's claim must be denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

An effective date earlier than August 13, 2010, for the award of service connection for hepatitis C is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran has stated that his heart disorder and hypertension disorder may be due to exposure to herbicides while in service and/or are secondary to his service-connected PTSD, hepatitis C, and/or diabetes mellitus.  As such, the Veteran should be provided relevant notice as to secondary service-connection.  He should also be afforded VA examinations, which evaluate the etiology of the Veteran's heart disorder and hypertension, to include whether such conditions are related to any in-service exposure to herbicides and whether his heart disorder and/or hypertension are secondary to his service-connected conditions.

The Board finds that VA examinations for the Veteran's hepatitis C and PTSD claims are also necessary in order to assess the current severity of the Veteran's disorders.  The Veteran was last afforded a VA examination for his hepatitis C in July 2012.  At that time the Veteran reported intermittent fatigue with incapacitating episodes for 6 weeks or more over the last 12 months.  However, at his April 2016 hearing, the Veteran testified that his hepatitis C was causing incapacitating episodes just about every day.  Similarly, the Veteran was last afforded a VA examination for his PTSD in July 2012, and the testimony provided at his April 2016 hearing indicates that his PTSD symptoms may be worse since his last examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, new VA examinations are necessary for the Veteran's hepatitis C and PTSD claims.

The Board finds that VA examination is also required in this case to address the impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart disorder, hypertension, PTSD, and hepatitis C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Notify the Veteran as to how he can substantiate his claims for service connection as secondary to service-connected disorder(s).

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of hypertension and any heart disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that hypertension and any diagnosed heart disorder is causally or etiologically related to his military service, to include any exposure to herbicide therein.  He or she should also address whether hypertension and any current heart disorder is caused by or permanently aggravated (worsened) beyond the natural progress by the Veteran's service-connected disorders, to include his PTSD, diabetes mellitus, and/or hepatitis C.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  

The examiner should also provide information concerning the functional impairment that results from the service-connected PTSD as it may affect the Veteran's ability to function and perform tasks in a work setting.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must provide accurate and fully descriptive assessments of all hepatitis C symptoms.  

The examiner should also provide information concerning the functional impairment that results from the service-connected hepatitis C as it may affect the Veteran's ability to function and perform tasks in a work setting.

6.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


